Citation Nr: 1128579	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran has a current bilateral hearing loss disability for VA compensation and pension purposes.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in May 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's statements.  

The Board notes that the Veteran's service treatment records are not associated with the claims folder.  The Veteran was advised in a January 21, 2009 letter that his service treatment records were not available and that he should forward copies of any available service records in his possession.  He did not submit any copies of service treatment records in response to the RO's request.     

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in May 2008, asking for all available military medical records.  In response to the request by the RO, the NPRC reported that they were unable to locate the records identified in the RO's request and concluded that the records either do not exist or are not located at the NPRC.  There is no indication that any service treatment records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

Additionally, the Veteran was afforded a VA audiological examination in February 2009.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He was afforded a personal hearing in March 2011.  

Accordingly, the Board will proceed to a decision as to the issues on appeal.


Service connection for a bilateral hearing loss disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010). 

As has been explained above, the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In any event, the loss of the Veteran's service records, although regrettable, is not crucial to the outcome of this case.  In this regard, as will be explained in greater detail below in the discussion of the Veteran's tinnitus claim, the Board finds the Veteran's reported in-service noise exposure credible.  

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated March 2009.  As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability.  In connection with his claim, the Veteran was afforded a VA audiological examination in February 2009.  At that time, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
15
10
25
30

Speech discrimination score at that time was 96 percent in the right ear and 100 percent in the left ear.  The VA examiner reported normal hearing for VA rating purposes in each ear, normal immittance, and that the results were reliable.  As such, she declined to diagnose the Veteran with a bilateral hearing loss disability.  Her rationale was based on the objective audiological testing of the Veteran's hearing acuity.  

The February 2009 VA examination appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Furthermore, the examiner opinion of no current hearing loss disability is consistent with 38 C.F.R. § 3.385.  

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The competent and probative evidence of record, to include the February 2009 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The VA examination report does not include threshold findings (from 500 - 4000 Hertz) exceeding 40 dB in either ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  Likewise, speech recognition scores were not less that 94 percent in the examination.  Based on these findings, the Board concludes that the competent and probative evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes.   
  
The Board recognizes that the Veteran has complained of hearing loss in his ears.  See, e.g., the Veteran's notice of disagreement dated in March 2009.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his ears.  However, the level of hearing impairment in his ears does not satisfy the regulation criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no competent evidence of hearing impairment of such severity to satisfy the regulatory requirements for establishing a bilateral hearing loss disability for VA rating purposes.  In this regard, the Board finds that the Veteran as a lay person is not competent to render a medical opinion that his current hearing impairment rises to such levels as to constitute a disability for VA purposes.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions or audiological findings such as pure tone thresholds or speech discrimination scores, the Board must find that his contention with regard to a diagnosis of a bilateral hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current diagnosis of a bilateral hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of a bilateral hearing loss disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not show a current diagnosis of a bilateral hearing loss disability, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal is accordingly denied.  


Service connection for tinnitus

The law and regulations generally pertaining to service connection claims and unavailable service treatment records have been set forth above and will not be repeated.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in May 2008.  As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the evidence of record indicates that the Veteran is currently diagnosed with tinnitus, as is evidenced by the report of the February 2009 VA audiological examination.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), as noted above, the Veteran's service treatment records are not available.  Further, as discussed above, there is no presumption, either in favor of the claimant or against VA, arising from the missing service medical records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].  In any event, the record does not reflect any complaints or findings of tinnitus until May 2008 (more than 30 years after the Veteran's separation from active service).  

The Veteran maintains that he developed tinnitus due to noise exposure in service from firing machine guns and exploding grenades.  See, e.g., the March 2011 Board hearing transcript, pgs. 3, 6.  The Veteran served on active duty from December 1972 to December 1974.  Although his DD Form 214 reflects that his military occupational specialty was a cook, it also shows that he was awarded the marksman (rifle) badge.  As indicated above, his service treatment records are unavailable for review.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training with machine guns and grenades as well as award of the marksman (rifle) badge, would be consistent with exposure to loud noise in service during training while on active duty (as undoubtedly were countless other service members).  This is sufficient to satisfy Hickson element (2).

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current tinnitus is not related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in February 2009.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working with guns and hand grenades.  Despite the Veteran's in-service noise exposure, the audiologist concluded that, "[i]t is less likely as not that the [V]eteran's tinnitus is related to military service."  The audiologist's rationale for her conclusion was based on a review of the Veteran's claims folder, as well as consideration of the Veteran's medical history which did not show treatment for tinnitus for over 30 years after the Veteran was discharged from service.  

The February 2009 VA audiological examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history including his in-service noise exposure.  See Bloom, supra.  Additionally, the February 2009 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any documented complaints or treatment for tinnitus for many years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's entire medical history, and determined that the in-service exposure to noise did not cause his current tinnitus.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including ringing in his ears), has presented no probative clinical evidence of a nexus between his tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of any current tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to the etiology of his currently diagnosed tinnitus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had tinnitus continually since service.  However, the first postservice evidence of complaint of, or treatment for tinnitus is dated in May 2008 when the Veteran filed his claim for VA benefits.  This was more than 30 years after the Veteran left service in December 1974.  

As the finder of fact, the Board, when considering whether oral testimony is satisfactory, may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The assessment of the credibility of the Veteran's sworn testimony is a function for the Board in the first instance.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991).  With this in mind, the Board has reviewed the various statements regarding the onset of symptomatology.  While the Veteran is competent to report tinnitus over the years since service, the Board finds that his current statements regarding a continuity of tinnitus since service are not credible.  In this regard, the Board observes that the Veteran's testimony during his recent Board hearing is equivocal in nature.  The Veteran's responses to questioning about the onset of ringing were hesitant, unconvincing, and vague.  At his hearing, the Veteran appeared uncertain regarding the onset of symptoms of tinnitus.  He stated this his tinnitus began, "Probably when I was in the service."  He noted further stated that his symptoms "maybe, maybe during, you know, probably during that [training with hand grenades]."  When questioned about whether his symptoms persisted after this initial manifestation, the Veteran replied, "I can't honestly say that it was, . . . if it went away for a period of time or not, because, you know, it was long ago, but I do know that it would kind of come and go at that time."  Simply put, the Board does not find the Veteran to be a credible historian. The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.

The Board has accordingly, placed greater probative weight on the February 2009 VA examination.  There is no competent evidence that the Veteran complained of or was treated for tinnitus for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition]. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


